          Case 1:20-cv-11062-ER Document 23 Filed 08/13/21 Page 1 of 2



                        EMMET, MARVIN & MARTIN, LLP
                                      COUNSELLORS AT LAW
                                           120 Broadway                                                  Paul T. Weinstein
                                     New York, New York 10271                                                     Partner
                                          212-238-3000                                                  Tel: 212-238-3090
                                                                                                        Fax: 212-238-3100
                                      www.emmetmarvin.com                                    pweinstein@emmetmarvin.com


                                                          August 13, 2021
                                                   The application is granted. The case is stayed until
Via ECF
Hon. Edgardo Ramos                                 September 2, 2021. Parties are directed to submit a
United States District Judge                       further status report at that time.
U.S. District Court for the Southern District of New York
40 Foley Square                                    It is SO ORDERED.                                 .
New York, New York 10007                                                               08/13/2021

       Re:     David deMilhau v. The Bank of New York Mellon Corporation,
               Civil Action No. 20-cv-11062 (S.D.N.Y.)(ER)

Dear Judge Ramos:

         We represent the Defendant, BNY Mellon, N.A. (“BNY Mellon”), the co-Trustee of the
Dorothea H. deMilhau Revocable Trust dated March 18, 1996, as amended on March 29, 1996
(the “Trust”), in the above-captioned action (the “Action”).1 We respectfully submit this status
report pursuant to the Court’s June 22, 2021 Order, staying the above Action until today, August
13, 2021, and directing that the Parties submit a status report at that time. For the reasons below,
it is respectfully requested that this case remain stayed until September 2, 2021, one week after the
next appearance before the Hon. David Hopper of the Greenwich, Connecticut Probate Court, and
that the Parties be directed to submit a status report at that time if the Action remains pending.

       On June 10, 2021, BNY Mellon filed a Petition in the Greenwich Probate Court seeking
termination of the Trust and distribution of assets to Plaintiff, Mr. de Milhau, or in the alternative
that BNY Mellon be permitted to resign as Trustee or that the Probate Court provide instruction
regarding the future administration of the Trust. Judge Hopper convened a conference on July 27,
2021, at which the parties, which included BNY Mellon, Mr. de Milhau, and the two remainder
beneficiaries2 (collectively, the “Probate Court Parties”), appeared. At the conference, the Probate
Court Parties agreed to meet to discuss settlement of all issues involving the Trust, and to appear
again before the Probate Court on August 26, 2021.




1
       The Complaint incorrectly identified the defendant as The Bank of New York Mellon Corporation, a holding
       company that has no connection to this matter.
2
       The remainder beneficiaries are the Greenwich Hospital Association of Greenwich, Connecticut and St.
       Paul’s Episcopal Society of Riverside, Connecticut.
          Case 1:20-cv-11062-ER Document 23 Filed 08/13/21 Page 2 of 2

EMMET, MARVIN & MARTIN,    LLP



      The Probate Court Parties conferred on August 4, 2021, and agreed to schedule a follow-
up meeting. On August 10, Mr. de Milhau emailed me:

       On the … Southern District of New York case, I have decided to withdraw the
       complaint…. Please inform your client BNY Mellon that I am withdrawing the
       complaint in the … Southern District of New York Case captioned David de Milhau
       v The Bank of New York Mellon Corporation…. [O]ur report for Judge Ramos
       [will] include the appropriate form for me to withdraw the complaint …. And the
       New York Case will be closed…. and … com[e] to an end shortly….

Instead of pursuing this Action, Mr. de Milhau stated that he wished to obtain “guidance” regarding
the Trust from Judge Hopper at the August 26 Probate Court conference, and requested that I
prepare a notice of dismissal and joint report to Your Honor. I did so, and provided the draft notice
and report to Mr. de Milhau on August 10 for his review. I did not hear further from him, and
followed up on August 12. I still have not heard from Mr. de Milhau in response to the draft notice
and joint report that he requested.

       Under these circumstances, it is respectfully requested that this Action be stayed until
September 2, 2021, which is one week following the next appearance in the Greenwich Probate
Court, and that if this Action is not dismissed by that date, that the Parties be directed to provide
Your Honor a further report at that time.



                                                      Respectfully submitted,

                                                        Paul T. Weinstein
                                                        Paul T. Weinstein

cc: David de Milhau
    Via ECF and email




                                                 2
